SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-22635 RC2 Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware 36-4088307 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1111 West 22nd Street, Suite 320, Oak Brook, Illinois, 60523 (Address of principal executive offices) Registrant's telephone number, including area code: 630-573-7200 Indicate by check mark whether the Registrant(1) has filed all reports required to be filed by sections13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Exchange Act Rule 12b-2. Large Accelerated filer X Accelerated filer Non-accelerated filer Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes No X On July 31, 2007, there were outstanding 21,247,696 shares of the Registrant's $0.01 par value common stock. RC2 CORPORATION FORM 10-Q JUNE 30, 2007 INDEX PART I - FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Balance Sheets as of June 30, 2007 and December31, 2006 3 Condensed Consolidated Statements of Earnings for the Three Months and Six Months Ended June 30, 2007 and 2006 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June30, 2007 and 2006 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 30 PART II - OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 33 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 5. Other Information 33 Item 6. Exhibits 33 Signatures 35 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements RC2 Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited and in thousands) June 30, 2007 December 31, 2006 Assets Cash and cash equivalents $ 32,256 $ 25,365 Accounts receivable, net 76,609 112,937 Inventory 91,956 83,650 Other current assets 14,753 15,016 Total current assets 215,574 236,968 Property and equipment, net 38,497 38,991 Goodwill 244,495 239,067 Intangible assets, net 96,089 96,400 Other non-current assets 3,295 3,214 Total assets $ 597,950 $ 614,640 Liabilities and stockholders’ equity Accounts payable and accrued expenses $ 70,882 $ 84,159 Current maturities of bank term loans 22,438 Other current liabilities 2,540 768 Total current liabilities 73,422 107,365 Other non-current liabilities 54,920 55,349 Total liabilities 128,342 162,714 Stockholders’ equity 469,608 451,926 Total liabilities and stockholders' equity $ 597,950 $ 614,640 See accompanying notes to condensed consolidated financial statements. 3 RC2 Corporation and Subsidiaries Condensed Consolidated Statements of Earnings (Unaudited and in thousands, except per share data) For the three months ended June 30, For the six months ended June 30, 2007 2006 2007 2006 Net sales $ 92,152 $ 106,586 $ 204,745 $ 208,258 Cost of sales 54,409 56,146 116,540 110,541 Gross profit 37,743 50,440 88,205 97,717 Selling, general and administrative expenses 34,955 36,646 72,723 70,762 Amortization of intangible assets 213 315 426 630 Operating income 2,575 13,479 15,056 26,325 Interest (income) expense, net (150 ) 856 152 1,871 Other (income) expense (110 ) 37 (576 ) (118 ) Income from continuing operations before income taxes 2,835 12,586 15,480 24,572 Income tax expense 485 4,538 5,071 8,958 Income from continuing operations 2,350 8,048 10,409 15,614 Income from discontinued operations, net of tax 110 1,087 110 1,011 Net income $ 2,460 $ 9,135 $ 10,519 $ 16,625 Basic earnings per common share: Income from continuing operations $ 0.11 $ 0.39 $ 0.49 $ 0.75 Income from discontinued operations 0.01 0.05 0.01 0.05 Net income $ 0.12 $ 0.44 $ 0.50 $ 0.80 Diluted earnings per common share: Income from continuing operations $ 0.11 $ 0.38 $ 0.48 $ 0.73 Income from discontinued operations 0.05 0.01 0.05 Net income per share $ 0.11 $ 0.43 $ 0.49 $ 0.78 Weighted average shares outstanding: Basic 21,225 20,863 21,170 20,807 Diluted 21,611 21,347 21,565 21,313 See accompanying notes to condensed consolidated financial statements. 4 RC2 Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited and in thousands) For the six months ended June 30, 2007 2006 Cash flows from operating activities Net income $ 10,519 $ 16,625 Income from discontinued operations (110 ) (1,011 ) Depreciation and amortization 7,665 7,762 Amortization and write-off of deferred financing costs 382 242 Stock-based compensation 2,349 2,055 Excess tax benefit on stock option exercises (953 ) (1,104 ) Gain on disposition of assets (85 ) (6 ) Changes in operating assets and liabilities 18,324 (44 ) Net cash provided by continuing operations 38,091 24,519 Net cash provided by (used in) discontinued operations 110 (681 ) Net cash provided by operating activities 38,201 23,838 Cash flows from investing activities Purchase of property and equipment (5,883 ) (7,597 ) Proceeds from disposition of property and equipment 12 18 Decrease (increase) in other non-current assets 16 (56 ) Purchase of the Compass Business, net of cash acquired (6,761 ) Proceeds from sale of discontinued operations 110 Investments 47 (1,214 ) Net cash used in continuing operations (12,459 ) (8,849 ) Net cash used in discontinued operations (5 ) Net cash used in investing activities (12,459 ) (8,854 ) Cash flows from financing activities Payments to bank on lines of credit (18,270 ) Payments to bank on term loans (22,438 ) (10,625 ) Issuance of common stock upon option exercises 1,924 2,067 Excess tax benefit on stock option exercises 953 1,104 Purchase of treasury stock (140 ) Issuance of common stock for ESPP 95 102 Net cash used in continuing operations (19,606 ) (25,622 ) Net cash used in discontinued operations Net cash used in financing activities (19,606 ) (25,622 ) Effect of exchange rate changes on cash 755 313 Net increase (decrease) in cash and cash equivalents 6,891 (10,325 ) Cash and cash equivalents, beginning of year 25,365 25,262 Cash and cash equivalents, end of period $ 32,256 $ 14,937 Supplemental information: Cash flows during the period for: Interest paid $ 248 $ 2,096 Income taxes paid $ 8,131 $ 14,752 Income tax refunds received $ 838 $ 384 See accompanying notes to condensed consolidated financial statements. 5 RC2 Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements Note 1 - Basis of Presentation The condensed consolidated financial statements include the accounts of RC2 Corporation and its subsidiaries (the Company or RC2).All intercompany transactions and balances have been eliminated. The accompanying unaudited condensed consolidated financial statements have been prepared by management and, in the opinion of management, contain all adjustments, consisting of normal recurring adjustments, necessary to present fairly the financial position of the Company as of June 30, 2007, the results of its operations for the three-month and six-month periods ended June 30, 2007 and 2006, and its cash flows for the six-month periods ended June 30, 2007 and 2006. Certain information and note disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been omitted.It is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and related notes included in the Company's Form 10-K for the year ended December 31, 2006.The condensed consolidated balance sheet information as of December 31, 2006 appearing herein is derived from the consolidated balance sheet in the Form 10-K. Due to the seasonality of our business, the results of operations for interim periods are not necessarily indicative of the operating results for a full year. Note 2 – Business Combination On May 24, 2007, we acquired substantially all of the assets of Angels Landing, Inc. (Angels Landing), a privately-held, start-up developer and marketer of infant and toddler travel gear under the Compass brand name (the Compass Business) based in Kings Mills, Ohio.Closing consideration consisted of $6.9 million of cash, excluding transaction expenses, and includes $0.3 million which may be earned in the transaction by Angels Landing if gross sales relating to the Compass Business in 2008 exceed a certain target.The transaction has been accounted for under the purchase method of accounting, and accordingly, the operating results of the Compass Business have been included in our condensed consolidated financial statements since the effective date of the acquisition.The excess of the aggregate purchase price over the fair market value of net assets acquired of $5.0 million has been recorded as goodwill in the accompanying condensed consolidated balance sheet at June 30, 2007. 6 The purchase price was allocated to the net assets of Angels Landing based on their estimated relative fair values on May 24, 2007, as follows: (in thousands) Total purchase price, including expenses, net of cash acquired $ 6,761 Less: Current assets $ 1,399 Property, plant and equipment 838 Liabilities (484 ) (1,753 ) Excess of purchase price over net assets acquired $ 5,008 The allocation of purchase price is subject to final adjustment based on valuations and other determinations that will be completed as soon as practical but no later than by the end of the second quarter of 2008 including performing valuations to finalize the fair value of any acquired identifiable intangible assets.To the extent such assets are amortizable, amortization expense will be increased.The unaudited pro forma condensed consolidated results of operations for the Compass Business are not presented due to the immateriality of the results of operations. Note 3 – Business Segments The Company is a leading designer, producer and marketer of innovative, high-quality toys, collectibles and infant products targeted to consumers of all ages. The Company’s reportable segments under Statement of Financial Accounting Standards (SFAS) No. 131, “Disclosure About Segments of an Enterprise and Related Information,” are North America and International.The North America segment includes the United States, Canada and Mexico.The International segment includes non-North America markets. Segment performance is measured at the operating income level.Segment assets are comprised of all assets, net of applicable reserves and allowances.Certain assets and resources are jointly used between the North America and International segments.Intercompany allocations of such uses are not made. 7 Results are not necessarily those that would be achieved if each segment was an unaffiliated business enterprise.Information by segment and a reconciliation to reported amounts for the three months and six months ended June 30, 2007 and 2006 are as follows: Three Months Ended June 30, (in thousands) 2007 2006 Net sales: North America $ 70,847 $ 84,655 International 21,476 22,129 Sales and transfers between segments (171 ) (198 ) Combined total $ 92,152 $ 106,586 Operating income: North America $ 184 $ 8,602 International 2,386 4,877 Sales and transfers between segments 5 Combined total $ 2,575 $ 13,479 (in thousands) June 30, 2007 December 31, 2006 Total assets: North America $ 493,848 $ 517,158 International 104,102 97,482 Combined total $ 597,950 $ 614,640 Six Months Ended June 30, (in thousands) 2007 2006 Net sales: North America $ 161,437 $ 172,592 International 43,644 35,965 Sales and transfers between segments (336 ) (299 ) Combined total $ 204,745 $ 208,258 Operating income: North America $ 9,470 $ 19,596 International 5,575 6,729 Sales and transfers between segments 11 Combined total $ 15,056 $ 26,325 8 Under the enterprise-wide disclosure requirements of SFAS No. 131, the Company reports net sales by product category and by distribution channel.During the fourth quarter of 2006, the Company reclassified its product categories and distribution channels to be more closely aligned with its strategic direction and organization structure.This presentation is consistent with how the Company views its business.The Company groups its products into three product categories: infant and toddler products, preschool products and youth and adult products.The following tables present consolidated net sales by product category and by distribution channel for the three months and six months ended June 30, 2007 and 2006: Three Months Ended June 30, (in thousands) 2007 2006 Infant and toddler products $ 44,080 $ 42,579 Preschool products 30,801 42,176 Youth and adult products 17,271 21,831 Net sales $ 92,152 $ 106,586 Chain retailers $ 62,149 $ 68,708 Specialty retailers, wholesales and OEM dealers 25,587 34,322 Corporate promotional, direct to consumers and other 4,416 3,556 Net sales $ 92,152 $ 106,586 Six Months Ended June 30, (in thousands) 2007 2006 Infant and toddler products $ 95,480 $ 86,318 Preschool products 71,494 80,007 Youth and adult products 37,771 41,933 Net sales $ 204,745 $ 208,258 Chain retailers $ 142,492 $ 141,149 Specialty retailers, wholesalers and OEM dealers 55,625 61,009 Corporate promotional, direct to consumers and other 6,628 6,100 Net sales $ 204,745 $ 208,258 9 Note 4 – Goodwill and Intangible Assets The change in carrying value of goodwill by reporting unit for the six months ended June 30, 2007 is shown below: (in thousands) North America International Total Balance at January 1, 2007 $ 223,836 $ 15,231 $ 239,067 Compass Business acquisition 5,008 5,008 Other adjustments 45 375 420 Balance at June 30, 2007 $ 228,889 $ 15,606 $ 244,495 Other adjustments made during the six months ended June 30, 2007 primarily relate to the adoption of FASB Interpretation (FIN) 48 (see Note 5 - Income Taxes) and currency exchange rate changes. The components of intangible assets, net are as follows: (in thousands) June 30, 2007 December 31, 2006 Gross amount of amortizable intangible assets: Customer relationships $ 8,363 $ 8,363 Other 3,471 3,471 11,834 11,834 Accumulated amortization of amortizable intangible assets: Customer relationships 586 485 Other 2,468 2,143 3,054 2,628 Intangible assets not subject to amortization: Licenses and trademarks 87,309 87,194 Total intangible assets, net $ 96,089 $ 96,400 Other amortizable intangible assets consist primarily of patents, non-compete agreements and trademarks.Amortization expense related to amortizable intangible assets for the year 2007 is estimated to be $0.8 million. 10 Note 5 – Income Taxes Effective January 1, 2007, the Company adopted FIN 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109.”This Interpretation clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No. 109, “Accounting for Income Taxes.”This Interpretation prescribes a recognition threshold and measurement approach for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.This Interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.As a result of the Company’s adoption of FIN 48, the Company recognized a $0.7 million increase to reserves for uncertain tax positions.This increase was accounted for as a $0.7 million adjustment to the beginning balance of retained earnings which is included in stockholders’ equity and an increase to goodwill on the accompanying condensed consolidated balance sheet at June 30, 2007 of less than $0.1 million.As of the date of the adoption, the Company had approximately $5.0 million of total gross unrecognized tax benefits of which $1.0 million is included in other current liabilities and $4.0 million is included in other non-current liabilities on the accompanying condensed consolidated balance sheet at June 30, 2007.Approximately $4.1 million of the total gross unrecognized tax benefits represents the amount that, if recognized, would affect the effective income tax rate in future periods.The Company and its subsidiaries are subject to U.S. federal income tax as well as income tax of multiple state and foreign jurisdictions.The Company has substantially concluded all U.S. federal income tax matters for years through 2002.Substantially all material state and local and foreign income tax matters have been concluded for years through 2002.U.S. federal income tax returns for 2003 through 2006 are currently open for examination.In the next twelve months, the Company expects to reduce the unrecognized tax positions reserve by approximately $1.3 million primarily due to the settlement of various state and international income tax audits and court cases.The Company’s continuing practice is to recognize interest and/or penalties related to income tax matters in income tax expense.The Company had $1.7 million accrued for interest and $0.9 million accrued for penalties as of January 1, 2007.As of June 30, 2007, the Company reversed $0.5 million of interest and penalties recorded at adoption due to the settlement of a tax position with a foreign taxing jurisdiction. 11 Note 6 – Debt Upon the closing of the acquisition of The First Years Inc. (TFY) on September 15, 2004, the Company entered into a new credit facility, which has subsequently been amended, to replace its previous credit facility.The credit facility is comprised of an $85.0 million term loan and a $100.0 million revolving line of credit.The credit facility also provides an additional $75.0 million of capacity under the revolving line of credit.This additional capacity is currently uncommitted by the lenders and must be approved by the lenders upon the Company’s request for borrowing.During the first quarter of 2007, the term loan was repaid and the term loan is no longer available for borrowing.The revolving line of credit is available until its maturity on September 14, 2008.A portion of the term loan had an interest rate of 3.45% plus applicable margin through the first three years of the facility.The remaining term loan bore and revolving line of credit bears interest, at the Company’s option, at a base rate or at a LIBOR rate plus applicable margin.The applicable margin is based on the Company’s ratio of consolidated debt to consolidated EBITDA (earnings before interest, taxes, depreciation amortization and non-cash expense related to equity awards) and varies between 0.75% and 1.625%.At June 30, 2007, the margin in effect was 0.75% for LIBOR loans.The Company is also required to pay a commitment fee of 0.20% to 0.35% per annum on the average daily unused portion of the revolving line of credit.At June 30, 2007, the commitment fee in effect was 0.20% per annum.Under the terms of this credit facility, the Company is required to comply with certain financial and non-financial covenants.Among other restrictions, the Company is restricted in its ability to pay dividends, incur additional debt and make acquisitions above certain amounts.The key financial covenants include minimum EBITDA and interest coverage and leverage ratios.The credit facility is secured by working capital assets and certain intangible assets.On June 30, 2007, the Company had no outstanding borrowings on the revolving line of credit, and was in compliance with all covenants. During the first half of 2007, the Company expensed $0.2 million of deferred financing fees in conjunction with the Company’s voluntary payment of the remaining balance of its term loan.Write-offs of deferred financing fees are included in interest (income) expense, net in the accompanying condensed consolidated statement of earnings. During 2005, the Company’s United Kingdom subsidiary entered into a line of credit with a bank for $8.0 million that was to expire on September 14, 2008.The line of credit bore interest at 1.15% over the LIBOR rate, and the total amount was secured by a guarantee of the Company.During the first half of 2006, all borrowings under the line of credit were repaid and the Company cancelled the availability thereunder. Note 7 – Commitments and Contingencies The Company leases office and warehouse/distribution space under various non-cancelable operating lease agreements, which expire through November 30, 2019. 12 The Company markets a significant portion of its products under licenses from other parties. These licenses are limited in scope and duration and authorize the sale of specific licensed products generally on a nonexclusive basis. The Company has license agreements with, among others, entertainment, publishing and media companies, automotive and truck manufacturers, and agricultural and construction vehicle and equipment manufacturers.The Company is a party to more than 500 license agreements, approximately 400 of which are actively used in the Company’s current product lines, with terms generally of two to three years. Many of the license agreements include minimum guaranteed royalty payments that the Company must pay whether or not it meets specified sales targets. The Company believes it either achieved its minimum guarantees or has accrued for the costs related to these guarantees for the six months ended June 30, 2007 and 2006. During the first quarter of 2007, the Company entered into a multi-year digital media agreement which requires monthly payments beginning June 1, 2007 through May 31, 2009.The aggregate commitment under this agreement is $2.8 million. Note 8 – Legal Proceedings See Note 18 – Recall of Certain Thomas & Friends Wooden Railway Toys for a description of certain putative class action lawsuits against the Company with respect to the products subject to the Recall. The Company also has certain contingent liabilities resulting from litigation and claims incident to the ordinary course of business.Management believes that the probable resolution of such contingencies will not materially affect the financial position or the results of the Company's operations. Note 9 - Common Stock Authorized and outstanding shares and the par value of the Company's voting common stock are as follows: Authorized Par Shares Outstanding Shares Outstanding at Shares Value at June 30, 2007 December 31, 2006 Voting Common Stock 28,000,000 $0.01 21,240,106 21,052,038 At December 31, 2006, the Company held 1,824,221 shares of its common stock in treasury. During the first half of 2007 and 2006, the Company sold a total of 2,831 shares and 3,214 shares, respectively, out of treasury to Company employees under the employee stock purchase plan (ESPP) for $0.1 million and $0.1 million, respectively. 13 In February 2007, the Company’s Board of Directors authorized the adoption of a program to repurchase up to $75.0 million of the Company’s common stock.Shares may be repurchased from time to time in open market transactions or privately negotiated transactions at the Company’s discretion, subject to market conditions and other factors.Shares repurchased by the Company will be held as treasury shares.The program has initially been authorized for a period of one year, but may be extended beyond that period or may be suspended at any time.During the second quarter of 2007, the Company repurchased 3,500 shares for $0.1 million under this program. Note 10 – Stock-Based Payment Arrangements Effective January 1, 2006, the Company adopted SFAS No. 123R, “Share-Based Payment.”This Statement is a revision of SFAS No. 123, “Accounting for Stock-Based Compensation” and supersedes Accounting Principles Board Opinion No. 25, “Accounting for Stock Issued to Employees.”This Statement establishes standards for the accounting for transactions in which an entity exchanges its equity instruments for goods or services, and also addresses transactions in which an entity incurs liabilities in exchange for goods and services that are based on the fair value of the entity’s equity instruments or that may be settled by the issuance of those instruments.The Company adopted this Statement on a modified prospective basis, and therefore, no compensation expense related to stock-based payment arrangements was recognized in the financial statements prior to adoption. At June 30, 2007, the Company has three stock incentive plans, two of which are dormant, and an ESPP.Amounts recognized in the financial statements with respect to these stock-based payment arrangements for the three months and six months ended June 30, 2007 and 2006, are as follows: For the three months ended June 30, (in thousands) 2007 2006 Total expense recognized for stock-based payment plans $ 1,303 $ 1,049 Amount of related income tax benefit recognized in determining net income $ 483 $ 389 For the six months ended June 30, (in thousands) 2007 2006 Total expense recognized for stock-based payment plans $ 2,349 $ 2,055 Amount of related income tax benefit recognized in determining net income $ 872 $ 762 Stock-based compensation expense is included in cost of sales and selling, general and administrative expenses in the accompanying condensed consolidated statements of earnings for the three months and six months ended June 30, 2007.Stock-based compensation expense is included in selling, general and administrative expenses in the accompanying condensed consolidated statements of earnings for the three months and six months ended June 30, 2006. 14 Restricted stock awards or options to purchase stock may be granted under the current stock incentive plan.A summary of stock option activity for the Company’s stock incentive plans for the six months ended June 30, 2007 is as follows: Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life Aggregate Intrinsic Value (000) Outstanding at beginning of the year 1,412,201 $ 20.15 Changes during the period: Granted 257,009 39.12 Exercised 148,900 12.92 Cancelled 800 31.27 Expired 16,320 9.84 Outstanding at end of period 1,503,190 $ 24.22 6.8 $ 23,745 Exercisable at end of period 785,809 $ 15.59 5.3 $ 19,199 The total fair value of options vested during the six months ended June 30, 2007 was $3.2 million.As of June 30, 2007, there was $12.7 million of total unrecognized compensation cost related to nonvested stock-based compensation arrangements granted under the Company’s stock incentive plans for stock options.That cost is expected to be recognized over a weighted average period of 3.6 years. Restricted stock awards require no payment from the grantee.The related compensation cost of each award is calculated using the market price on the grant date or the market price on the last day of the reported period and is expensed equally over the vesting period which is generally over two to three years.A summary of restricted stock awards for the Company’s stock incentive plan for the six months ended June 30, 2007 is as follows: Number of Shares Weighted Average Grant Date Fair Value Weighted Average Remaining Contractual Life Unvested restricted stock awards at beginning of year $ Changes during the period: Granted 39,837 41.31 Vested 4,195 40.57 Unvested restricted stock awards at end of period 35,642 $ 41.40 2.6 As of June 30, 2007, there was $1.4 million of total unrecognized compensation cost related to nonvested stock-based compensation arrangements granted under the Company’s stock incentive plans for restricted stock awards.That cost is expected to be recognized over a weighted average period of 2.6 years. 15 Note 11 – Related Party Transactions The Company purchased some of its finished goods during the first half of 2007 and 2006 from two companies in which relatives of a Company stockholder/director have ownership interests. Note 12 – Employee Benefit Plans The Company maintains a funded, noncontributory defined benefit pension plan (the Plan) that covers a select group of the Company’s workforce covered by a collective bargaining agreement who were hired prior to January 1, 2002.The Plan provides defined retirement benefits based on the employees’ years of service. The components of net periodic benefit cost for the three months and six months ended June 30, 2007 and 2006 are as follows: For the three months ended June 30, (in thousands) 2007 2006 Service cost $ 27 $ 26 Interest cost 205 197 Expected return on plan assets (253 ) (245 ) Amortization of prior service costs 5 5 Amortization of net loss 96 110 Net periodic benefit cost $ 80 $ 93 For the six months ended June 30, (in thousands) 2007 2006 Service cost $ 54 $ 52 Interest cost 410 394 Expected return on plan assets (506 ) (490 ) Amortization of prior service costs 10 10 Amortization of net loss 192 220 Net periodic benefit cost $ 160 $ 186 The Company did not make any contributions to the pension benefit plan during the six months ended June 30, 2007 and currently does not expect to make any contributions during the fiscal 2007 year. Note 13 – Discontinued Operations On November 3, 2006, the Company announced the completion of the sale of RC2 South, Inc., its collectible trading card business, and substantially all of the assets related to its die-cast sports collectibles product line.The sale of the Company’s trading card business and sports collectibles product line is consistent with the Company’s strategic focus to achieve sustainable organic growth and to concentrate its efforts on its higher growth infant and toddler products and preschool products categories.The transaction was effective November 1, 2006, and the results of this sold business are presented as discontinued operations in the accompanying condensed consolidated statements of earnings and condensed consolidated statements of cash flows.The sold business was primarily reported under the North America segment. 16 Net sales and income before income taxes generated by the sold business for the three months and six months ended June 30, 2006, were as follows: (in thousands) For the three months ended June 30, 2006 For the six months ended June 30, 2006 Net sales $ 6,121 $ 7,958 Income before income taxes $ 1,722 $ 1,603 A gain on the sale of $0.1 million, net of income tax benefit, was recognized on this transaction during the second quarter of 2007.The gain is presented in income from discontinued operations, net of tax, on the accompanying condensed consolidated statements of earnings for the three months and the six months ended June 30, 2007.This gain represents the final escrow payout which was received during the second quarter of 2007.For tax purposes, this sale generated a pre-tax capital loss and a valuation allowance was established during the fourth quarter of 2006 because the Company does not believe recoverability of this amount is more likely than not.The valuation allowance was reduced by less than $0.1 million during the second quarter of 2007 as a result of the gain recorded. Note 14 – Use of Estimates The preparation of the financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. Note 15 – Earnings Per Share The Company computes earnings per share in accordance with SFAS No. 128, "Earnings Per Share."Under the provisions of SFAS No. 128, basic earnings per share is computed by dividing net income for the period by the weighted average number of common shares outstanding during the period.Diluted net income per share is computed by dividing net income for the period by the weighted average number of common and common equivalent shares outstanding during the period.Options to purchase 513,609 shares and 538,775 shares of common stock were outstanding during the three months ended June 30, 2007 and 2006, respectively, but were not included in the computation of diluted earnings per share because the options were anti-dilutive.Options to purchase 476,544 shares and 538,775 shares of common stock were outstanding during the six months ended June 30, 2007 and 2006, respectively, but were not included in the computation of diluted earnings per share because the options were anti-dilutive. 17 Note 16 – Comprehensive Income The Company reports comprehensive income in accordance with SFAS No. 130, "Reporting Comprehensive Income."SFAS No. 130 requires companies to report all changes in equity during a period, except those resulting from investment by owners and distributions to owners, in a financial statement for the period in which they are recognized.Comprehensive income for the six months ended June30, 2007 and 2006 is calculated as follows: (in thousands) 2007 2006 Net income $ 10,519 $ 16,625 Other comprehensive income – foreign currency translation adjustments 2,314 1,951 Comprehensive income $ 12,833 $ 18,576 Note 17 – Reclassifications Certain prior year amounts have been reclassified to conform to the current year presentation. Note 18 – Recall of Certain Thomas & Friends Wooden Railway Toys On June 13, 2007, the Company announced the voluntary recall (the Recall) of 26 individual wooden railway vehicles and set components from the Thomas & Friends Wooden Railway product line, after an internal investigation linked apparent excess levels of lead with a limited number of paint colors used at a single contract manufacturing facility which purchased paint from an independent supplier.The Company recorded a charge of $4.0 million, net of tax, or $0.19 per diluted share, in the three months and six months ended June 30, 2007 related to the Recall.This charge is based on the latest estimates of retailer inventory returns and consumer product replacement costs as of the date of this filing.The Company currently anticipates incremental professional service fees, air freight, returns and replacement processing, marketing and promotional costs related to the Recall totaling between $3.0 and $4.0 million, net of tax, in the second half of 2007.These charges include estimated defense costs relating to the class action lawsuits that have been filed against the Company described in the next paragraph. Following the announcement of the Recall, twelve putative class action lawsuits have been filed against the Company in various U.S. District Courts with respect to the products subject to the Recall.These lawsuits make various claims and seek (i) medical monitoring as a result of alleged exposure to lead in the products subject to the Recall, (ii) disgorgement of certain profits under common law unjust enrichment theories, and/or (iii) various remedies under claims of product liability, breach of warranty, negligence, unfair and deceptive trade practices under state law and violation of the federal Consumer Product Safety Act.The Company intends to vigorously defend against these lawsuits, although no assurances can be given as to the outcome of these matters.In view of the inherent difficulty of predicting the outcome of litigation, the Company cannot predict the outcome of these lawsuits and has not established any reserves for any potential liability relating to the lawsuits.As described above, the Company does anticipate incurringestimated defense costs relating to these lawsuits in the second half of 2007. 18 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations The following is a discussion and analysis of the Company's financial condition, results of operations, liquidity and capital resources.The discussion and analysis should be read in conjunction with the Company's unaudited condensed consolidated financial statements and notes thereto included elsewhere herein. RESULTS OF OPERATIONS Operating Highlights Net sales for the three months ended June 30, 2007, decreased 13.5% primarily due to lower sales in our preschool and youth and adult products categories and include $3.3 million of recall-related returns and allowances.Gross margin decreased to 40.9% for the three months ended June 30, 2007, from 47.3% for the three months ended June 30, 2006, primarily due to a less favorable product mix and higher product costs than that experienced in the prior year and $4.1 million of recall-related costs.Selling, general and administrative expenses as a percentage of net sales increased to 38.0% for the three months ended June 30, 2007, from 34.3% for the three months ended June 30, 2006.Selling, general and administrative expenses for the three months ended June 30, 2007, include $2.2 million of recall-related costs.Operating income decreased to $2.6 million for the three months ended June 30, 2007, compared with $13.5 million for the three months ended June 30, 2006.Operating income for the three months ended June 30, 2007, includes $6.4 million of recall-related costs.As a percentage of net sales, operating income decreased to 2.8% for the three months ended June 30, 2007, from 12.7% for the three months ended June 30, 2006. Net sales for the six months ended June 30, 2007, decreased 1.7% primarily due to lower sales in our preschool and youth and adult products categories and include $3.3 million of recall-related returns and allowances.Gross margin decreased to 43.1% for the six months ended June 30, 2007, from 46.9% for the six months ended June 30, 2006, primarily due to a less favorable product mix and higher product costs than that experienced in the prior year and $4.1 million of recall-related costs.Selling, general and administrative expenses as a percentage of net sales increased to 35.5% for the six months ended June 30, 2007, from 34.0% for the six months ended June 30, 2006.Selling, general and administrative expenses for the six months ended June 30, 2007, include $2.2 million of recall-related costs.Operating income decreased to $15.1 million for the six months ended June 30, 2007, compared with $26.3 million for the six months ended June 30, 2006.Operating income for the six months ended June 30, 2007, includes $6.4 million of recall-related costs.As a percentage of net sales, operating income decreased to 7.4% for the six months ended June 30, 2007, from 12.6% for the six months ended June 30, 2006. 19 On June 13, 2007, the Company announced the voluntary recall (the Recall) of 26 individual wooden railway vehicles and set components from the Thomas & Friends Wooden Railway product line.The Company recorded a charge of $4.0 million, net of tax, or $0.19 per diluted share, in the three months and six months ended June 30, 2007 related to the Recall.The portion of this charge included in the North America and International segments is $3.1 million and $0.9 million, respectively. This charge is based on the latest estimates of retailer inventory returns and consumer product replacement costs as of the date of this filing.The Company currently anticipates incremental professional service fees, air freight, returns and replacement processing, marketing and promotional costs related to the Recall totaling between $3.0 and $4.0 million, net of tax, in the second half of 2007.These charges include estimated defense costs relating to the class action lawsuits that have been filed against the Company.The Recall may have a material adverse effect on our business and reputation, and may reduce our net sales and increase our costs in excess of the amounts currently anticipated.See Part II, Item 1A, “Risk Factors” for additional information. On May 24, 2007, the Company acquired substantially all of the assets of Angels Landing, Inc. (Angels Landing), a privately-held, start-up developer and marketer of infant and toddler travel gear under the Compass brand name (the Compass Business) based in Kings Mills, Ohio.Closing consideration consistedof $6.9 million of cash, excluding transaction expenses, and includes $0.3 million which may be earned in the transaction by Angels Landing if gross sales relating to the Compass Business in 2008 exceed a certain target.The transaction has been accounted for under the purchase method of accounting, and accordingly, the operating results of the Compass Business have been included in our condensed consolidated financial statements since the effective date of the acquisition.These results did not have a material impact on the three months or six months ended June 30, 2007. Three Months Ended June 30, 2007, Compared to Three Months Ended June 30, 2006 Net sales.Net sales for the three months ended June 30, 2007, decreased $14.4 million, or 13.5%, to $92.2 million from $106.6 million for the three months ended June 30, 2006. Net sales for the three months ended June 30, 2007, excluding $4.5 million in net sales of discontinued product lines and the $3.3 million of recall-related returns and allowances, were $91.0 million, a decrease of 6.9% when compared with net sales for the three months ended June 30, 2006, excluding $8.9 million in net sales of discontinued product lines, of $97.7 million.Management believes that the presentation of these non-GAAP financial measures provides useful information to investors because this information may allow investors to better evaluate ongoing business performance and certain components of the Company's results. A reconciliation to the nearest GAAP financial measure follows: (in millions) Net Sales 2007 actual $ 92.2 Deduct: discontinued product lines 4.5 Add: recall-related returns and allowances 3.3 $ 91.0 2006 actual $ 106.6 Deduct: discontinued product lines 8.9 $ 97.7 Net sales decreases occurred in our preschool products and youth and adult products categories, but these decreases were partially offset by an increase in our infant and toddler products category. 20 Net sales in our preschool products category decreased 27.0% primarily due to lower sales of our Bob the Builder, John Deere and Thomas & Friends toy product lines and ride-ons.We expect the negative trends in ride-ons to continue during the remainder of 2007.In addition, recall-related returns and allowances of $3.3 million negatively impacted the net sales in the preschool products category.Excluding the $3.3 million of recall-related returns and allowances, our preschool products category decreased 19.2%.Net sales in our youth and adult products category decreased 20.6% primarily due to lower sales of discontinued products.Excluding net sales related to the discontinued product lines, net sales in our youth and adult product category decreased 1.5%.Net sales in our infant and toddler category increased 3.5% primarily driven by our SoothieTM bottle feeding system, our American Red Cross health and wellness products marketed under our The First Years brand and the newly re-launched Lamaze infant development products.Information in this paragraph regarding net sales in our preschool products category excluding recall-related returns and allowances and in our youth and adult products category excluding net sales related to discontinued product lines constitutes non-GAAP financial information.Management believes that the presentation of these non-GAAP financial measures provides useful information to investors because this information may allow investors to better evaluate ongoing business performance and certain components of the Company's results. A reconciliation to the nearest GAAP financial measure follows: Net Sales (in millions) 2007 2006 Difference % Change Preschool products actual $ 30.8 $ 42.2 $ (11.4 ) (27.0 )% Add: recall-related returns and allowances 3.3 (3.3 ) $ 34.1 $ 42.2 $ (8.1 ) (19.2 )% Youth and adult products actual $ 17.3 $ 21.8 $ (4.5 ) (20.6 )% Deduct: discontinued product lines 4.5 8.8 (4.3 ) (48.9 ) $ 12.8 $ 13.0 $ (0.2 ) (1.5 )% Gross profit.Gross profit decreased $12.7 million, or 25.2%, to $37.7 million for the three months ended June 30, 2007, from $50.4 million for the three months ended June 30, 2006.As a percentage of net sales, gross profit margin decreased to 40.9% in the three months ended June 30, 2007, compared with 47.3% in the three months ended June 30, 2006, primarily due to a less favorable product mix and higher product costs, especially the effect of increased China and raw material costs, particularly zinc, than that experienced in the prior year and $4.1 million of recall-related costs.Our quarterly gross margins can be affected by the mix of product that is shipped during each quarter.Our infant and toddler products category has higher sales of non-licensed products that carry lower selling prices and gross margins that vary significantly and cause quarterly fluctuations, based on the timing of these individual shipments throughout the year.There were no major changes in the components of cost of sales. Selling, general and administrative expenses.Selling, general and administrative expenses decreased $1.6 million, or 4.4%, to $35.0 million for the three months ended June 30, 2007, from $36.6 million for the three months ended June 30, 2006.As a percentage of net sales, selling, general and administrative expenses increased to 38.0% for the three months ended June 30, 2007, from 34.3% for the three months ended June 30, 2006.Selling, general and administrative expenses for the three months ended June 30, 2007, include $2.2 million of recall-related costs. 21 Operating income.Operating income decreased to $2.6 million for the three months ended June 30, 2007, from $13.5 million for the three months ended June 30, 2006.As a percentage of net sales, operating income decreased to 2.8% in the three months ended June 30, 2007, from 12.7% in the three months ended June 30, 2006.Operating income for the three months ended June 30, 2007, were negatively impacted by $6.4 million of recall-related costs. Net interest expense.Net interest income of $0.2 million for the three months ended June 30, 2007, relates primarily to earnings on cash balances.Net interest expense of $0.9 million for the three months ended June 30, 2006, relates primarily to bank term loans and lines of credit.The favorable change in net interest (income) expense is primarily due to the absence of outstanding debt during the three months ended June 30, 2007. Income tax.Income tax expense for the three months ended June 30, 2007 and 2006, includes provisions for federal, state and foreign income taxes at an effective rate of 36.5% and 36.9%, respectively.However, the tax rate, including discrete items, for the three months ended June 30, 2007 and 2006 is 17.1% and 36.1%, respectively.Additionally, during the three months ended June 30, 2007, the Company reversed $0.5 million, or $0.02 per diluted share, of interest and penalties recorded at the adoption of FASB Interpretation (FIN) 48 due to the settlement of a tax position with a foreign taxing jurisdiction. Six Months Ended June 30, 2007, Compared to Six Months Ended June 30, 2006 Net sales.Net sales for the six months ended June 30, 2007, decreased $3.6 million, or 1.7%, to $204.7 million from $208.3 million for the six months ended June 30, 2006. Net sales for the six months ended June 30, 2007, excluding $10.4 million in net sales of discontinued product lines and the $3.3 million of recall-related returns and allowances, were $197.6 million, an increase of 2.9% when compared with net sales for the six months ended June 30, 2006, excluding $16.3 million in net sales of discontinued product lines, of $192.0 million.Management believes that the presentation of these non-GAAP financial measures provides useful information to investors because this information may allow investors to better evaluate ongoing business performance and certain components of the Company's results. A reconciliation to the nearest GAAP financial measure follows: (in millions) Net Sales 2007 actual $ 204.7 Deduct: discontinued product lines 10.4 Add: recall-related returns and allowances 3.3 $ 197.6 2006 actual $ 208.3 Deduct: discontinued product lines 16.3 $ 192.0 Net sales decreases occurred in our preschool products and youth and adult products categories, but these decreases were partially offset by an increase in our infant and toddler products category. 22 Net sales in our preschool products category decreased 10.6% primarily due to lower sales of our John Deere and Thomas & Friends toy product lines and ride-ons.We expect the negative trends in ride-ons to continue during the remainder of 2007.In addition, recall-related returns and allowances of $3.3 million negatively impacted the net sales in the preschool products category.Excluding the $3.3 million of recall-related returns and allowances, our preschool products category decreased 6.5%.Net sales in our youth and adult products category decreased 9.8% primarily due to lower sales of discontinued products.Excluding net sales related to the discontinued product lines, net sales in our youth and adult products category increased 6.2%.Net sales in our infant and toddler products category increased 10.6% primarily driven by our Take & Toss® toddler self-feeding system, our Soothie bottle feeding system, our American Red Cross health and wellness products marketed under our The First Years brand and the newly re-launched Lamaze infant development products.Information in this paragraph regarding net sales in our preschool products category excluding recall-related returns and allowances and in our youth and adult products category excluding net sales related to discontinued product lines constitutes non-GAAP financial information.Management believes that the presentation of these non-GAAP financial measures provides useful information to investors because this information may allow investors to better evaluate ongoing business performance and certain components of the Company's results.A reconciliation to the nearest GAAP financial measure follows: Net Sales (in millions) 2007 2006 Difference % Change Preschool products actual $ 71.5 $ 80.0 $ (8.5 ) (10.6 )% Add: recall-related returns and allowances 3.3 (3.3 ) $ 74.8 $ 80.0 $ (5.2 ) (6.5 )% Youth and adult products actual $ 37.8 $ 41.9 $ (4.1 ) (9.8 )% Deduct: discontinued product lines 10.4 16.1 (5.7 ) (35.4 ) $ 27.4 $ 25.8 $ 1.6 6.2 % Gross profit.Gross profit decreased $9.5 million, or 9.7%, to $88.2 million for the six months ended June 30, 2007, from $97.7 million for the six months ended June 30, 2006.As a percentage of net sales, the gross profit margin decreased to 43.1% in the six months ended June 30, 2007, compared with 46.9% in the six months ended June 30, 2006, primarily due to a less favorable product mix and higher product costs, especially the effect of increased China and raw material costs, particularly zinc, than that experienced in the prior year and $4.1 million of recall-related costs.There were no major changes in the components of cost of sales. Selling, general and administrative expenses.Selling, general and administrative expenses increased $1.9 million, or 2.7%, to $72.7 million for the six months ended June 30, 2007, from $70.8 million for the six months ended June 30, 2006.As a percentage of net sales, selling, general and administrative expenses increased to 35.5% for the six months ended June 30, 2007, from 34.0% for the six months ended June 30, 2006.Selling, general and administrative expenses for the six months ended June 30, 2007, include $2.2 million of recall-related costs. 23 Operating income.Operating income decreased to $15.1 million for the six months ended June 30, 2007, from $26.3 million for the six months ended June 30, 2006.As a percentage of net sales, operating income decreased to 7.4% in the six months ended June 30, 2007, from 12.6% in the six months ended June 30, 2006.Operating income for the six months ended June 30, 2007, were negatively impacted by $6.4 million of recall-related costs. Net interest expense.Net interest expense of $0.2 million for the six months ended June 30, 2007, and $1.9 million for the six months ended June 30, 2006, relates primarily to bank term loans and lines of credit.The decrease in net interest expense was primarily due to the decrease in average outstanding debt balances partially offset by the write-off of $0.2 million of deferred financing fees related to the Company’s voluntary payment of the remaining balance of its term loan. Income tax.Income tax expense for the six months ended June 30, 2007 and 2006, includes provisions for federal, state and foreign income taxes at an effective rate of 36.5% and 36.9%, respectively.However, the tax rate, including discrete items, for the six months ended June 30, 2007 and 2006, is 32.8% and 36.5%, respectively.Additionally, during the three months ended June 30, 2007, the Company reversed $0.5 million, or $0.02 per diluted share, of interest and penalties recorded at the adoption of FIN 48 due to the settlement of a tax position with a foreign taxing jurisdiction. Related Party Transactions The Company purchased some of its finished goods during the first half of 2007 and 2006 from two companies in which relatives of a Company stockholder/director have ownership interests. LIQUIDITY AND CAPITAL RESOURCES The Company’s operations provided net cash of $38.2 million during the six months ended June 30, 2007.Accounts receivable decreased $38.9 million during the six months ended June 30, 2007, and was the primary source of cash from operations.Inventory increased $6.7 million during the six months ended June 30, 2007.Capital expenditures for the six months ended June 30, 2007, were $5.9 million, of which $4.2 million was for molds and tooling.Payments of outstanding debt under the Company’s credit facilities were $22.4 million for the six months ended June 30, 2007, all of which were made on the Company’s term loan and resulted in the Company paying off its outstanding debt during the first quarter of 2007.The Company also used $6.8 million of cash to purchase the Compass Business during the second quarter of 2007. Cash and cash equivalents increased by $6.9 million during the six months ended June 30, 2007. 24 Upon the closing of the acquisition of The First Years Inc. (TFY) on September 15, 2004, the Company entered into a new credit facility, which has subsequently been amended, to replace its previous credit facility.The credit facility is comprised of an $85.0 million term loan and a $100.0 million revolving line of credit.The credit facility also provides an additional $75.0 million of capacity under the revolving line of credit.This additional capacity is currently uncommitted by the lenders and must be approved by the lenders upon the Company’s request for borrowing.During the first quarter of 2007, the term loan was repaid and the term loan is no longer available for borrowing.The revolving line of credit is available until its maturity on September 14, 2008.A portion of the term loan had an interest rate of 3.45% plus applicable margin through the first three years of the facility.The remaining term loan bore and revolving line of credit bears interest, at the Company’s option, at a base rate or at a LIBOR rate plus applicable margin.The applicable margin is based on the Company’s ratio of consolidated debt to consolidated EBITDA (earnings before interest, taxes, depreciation, amortization and non-cash expense related to equity awards) and varies between 0.75% and 1.625%.At June 30, 2007, the margin in effect was 0.75% for LIBOR loans.The Company is also required to pay a commitment fee of 0.20% to 0.35% per annum on the average daily unused portion of the revolving line of credit.At June 30, 2007, the commitment fee in effect was 0.20% per annum.Under the terms of this credit facility, the Company is required to comply with certain financial and non-financial covenants.Among other restrictions, the Company is restricted in its ability to pay dividends, incur additional debt and make acquisitions above certain amounts.The key financial covenants include minimum EBITDA and interest coverage and leverage ratios.The credit facility is secured by working capital assets and certain intangible assets.On June 30, 2007, the Company had no outstanding borrowings on the revolving line of credit, and was in compliance with all covenants.At June 30, 2007, the Company had $99.8 million available on its revolving line of credit due to letters of credit outstanding. During the six months ended June 30, 2007, the Company expensed $0.2 million of deferred financing fees in conjunction with the Company’s voluntary payment of the remaining balance of its term loan.Write-offs of deferred financing fees are included in interest (income) expense, net in the accompanying condensed consolidated statements of earnings. During 2005, the Company’s United Kingdom subsidiary entered into a line of credit with a bank for $8.0 million that was to expire on September 14, 2008.The line of credit bore interest at 1.15% over the LIBOR rate, and the total amount was secured by a guarantee of the Company.During the first half of 2006, all borrowings under the line of credit were repaid and the Company cancelled the availability thereunder. On February 22, 2007, the Company announced that its Board of Directors authorized a stock repurchase program to repurchase up to $75.0 million of the Company’s common stock.The program has initially been authorized for a period of one year, but may be extended beyond that period or may be suspended at any time.Repurchases may occur from time to time and are expected to be funded by cash flow from operations as well as borrowings on the Company's revolving line of credit.During the six months ended June 30, 2007, the Company repurchased 3,500 shares for $0.1 million under this program. In order to support its new product launches and to build consumer awareness of its owned brands, the Company is planning new investment spending of approximately $9.0 million in 2007.The Company estimates that $5.0 million to $7.0 million of this amount will be expensed in 2007.During the six months ended June 30, 2007, the Company spent $1.9 million, of which $0.8 million has been expensed.This spending will be focused on key strategic plan initiatives including on-line, digital and traditional consumer marketing and building and launching owned brands. 25 The Company has met its working capital needs through funds generated from operations and available borrowings under our lines of credit.The Company’s working capital requirements fluctuate during the year based on the seasonality related to sales.Due to seasonal increases in demand for the Company’s products, working capital financing requirements are usually highest during the third and fourth quarters.The Company expects that capital expenditures during 2007, principally for molds and tooling, will be approximately $13.0 million. The Company believes that its cash flows from operations, cash on hand and available borrowings will be sufficient to meet its working capital and capital expenditure requirements and provide the Company with adequate liquidity to meet anticipated operating needs for 2007.However, if the Company’s capital requirements vary materially from those currently planned, the Company may require additional debt or equity financing.There can be no assurance that financing, if needed, would be available on terms acceptable to the Company, if at all. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The Company makes certain estimates and assumptions that affect the reported amounts of assets and liabilities and the reported amounts of revenues and expenses.The accounting policies described below are those the Company considers critical in preparing its consolidated financial statements.These policies include significant estimates made by management using information available at the time the estimates are made.However, as described below, these estimates could change materially if different information or assumptions were used. Allowance for doubtful accounts.The allowance for doubtful accounts represents adjustments to customer trade accounts receivable for amounts deemed uncollectible.The allowance for doubtful accounts reduces gross trade receivables to their net realizable value.The Company's allowance is based on management's assessment of the business environment, customers' financial condition, historical trends, customer payment practices, receivable aging and customer disputes.The Company has purchased credit insurance that covers a portion of its receivables from major customers.The Company will continue to proactively review its credit risks and adjust its customer terms to reflect the current environment. Inventory.Inventory is recognized at the time title is transferred to the Company.Title is transferred to the Company FOB shipping point.Inventory, which consists of finished goods, has been written down for excess quantities and obsolescence, and is stated at lower of cost or market.Cost is determined by the first-in, first-out method and includes all costs necessary to bring inventory to its existing condition and location.Market represents the lower of replacement cost or estimated net realizable value.Inventory write-downs are recorded for damaged, obsolete, excess and slow-moving inventory. The Company's management uses estimates to record these write-downs based on its review of inventory by product category, length of time on hand and order bookings.Changes in public and consumer preferences and demand for product or changes in customer buying patterns and inventory management could impact the inventory valuation. 26 Impairment of long-lived assets, goodwill and other intangible assets.Long-lived assets have been reviewed for impairment based on Statement of Financial Accounting Standards (SFAS) No. 144, "Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed Of."This Statement requires that an impairment loss be recognized whenever the carrying value of an asset exceeds the sum of the undiscounted cash flows expected to result from the use and eventual disposition of that asset, excluding future interest costs the entity would recognize as an expense when incurred. Goodwill and other intangible assets have been reviewed for impairment based on SFAS No. 142, "Goodwill and Other Intangible Assets." Under this Statement, goodwill and other intangible assets that have indefinite useful lives are not amortized, but rather tested at least annually for impairment.The Company's management reviews for indicators that might suggest an impairment loss could exist.Testing for impairment requires estimates of expected cash flows to be generated from the use of the assets.Various uncertainties, including changes in consumer preferences, deterioration in the political environment or changes in general economic conditions, could impact the expected cash flows to be generated by an asset or group of assets.Intangible assets that have finite useful lives are amortized over their useful lives. Income taxes.The Company records current and deferred income tax assets and liabilities.Management considers all available evidence in evaluating the realizability of the deferred tax assets and records valuation allowances against its deferred tax assets as needed.Management believes it is more likely than not that the Company will generate sufficient taxable income in the appropriate carry-forward periods to realize the benefit of its deferred tax assets, except for those deferred tax assets for which an allowance has been provided. Effective January 1, 2007, the Company adopted FIN 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109.”Management considers certain tax exposures and all available evidence when evaluating and estimating our tax positions and tax benefits, which may require periodic adjustments and which may not accurately anticipate actual outcomes.If the available evidence were to change in the future, an adjustment to the tax-related balances may be required.Estimates for such tax contingencies are classified in other current liabilities and other non-current liabilities on the accompanying condensed consolidated balance sheets. 27 Accrued allowances.The Company ordinarily accepts returns only for defective merchandise.In certain instances, where retailers are unable to resell the quantity of products that they have purchased from the Company, the Company may, in accordance with industry practice, assist retailers in selling excess inventory by offering credits and other price concessions, which are typically evaluated and issued annually.Other allowances can also be issued for defective merchandise, volume programs and co-op advertising.All allowances are accrued for throughout the year, as sales are recorded.The allowances are based on the terms of the various programs in effect; however, management also takes into consideration historical trends and specific customer and product information when making its estimates.For the volume programs, the Company generally sets a volume target for the year with each participating customer and issues the discount if the target is achieved.The allowance for the volume program is accrued throughout the year, and if it becomes clear to management that the target for the participating customer will not be reached, the Company will change the estimate for that customer as required.In addition to regular allowances for defective merchandise which are recorded throughout the year, as sales are recorded, based on historical results, the Company may also establish an allowance for returns relating to a specific product or issue.In connection with the Recall, the Company has established an allowance for returns of the affected products in the three months and six months ended June 30, 2007,based on the latestestimates of retailer inventory returns as well as consumer product replacement costs as of the date of this filing. Accrued royalties. Royalties are accrued based on the provisions in licensing agreements for amounts due on net sales during the period, as well as management estimates for additional royalty exposures. Royalties vary by product category and are generally paid on a quarterly basis. Multiple royalties may be paid to various licensors on a single product. Royalty expense is included in selling, general and administrative expenses on the accompanying condensed consolidated statements of earnings. Stock-based compensation.On January 1, 2006, the Company adopted SFAS No. 123R, “Share-Based Payments.”The Company elected to use the modified prospective application of SFAS No. 123R for awards issued prior to January 1, 2006.Income from continuing operations before income taxes for the three months and six months ended June 30, 2007 and 2006, includes total expense recognized for all of the Company’s stock-based payment plans. The fair value of stock options granted under the stock incentive plans is estimated on the date of grant based on the Black-Scholes option pricing model.Prior to 2007, the Company calculated the expected volatility factor for those options issued under the stock incentive plan to correspond with the average volatility factor of those companies included in a peer group study.The historical stock price movements of the Company’s common stock had not been considered a good indicator of expected future volatility because the Company’s business had changed significantly as a result of acquisitions completed.However, the Company continued to monitor its actual volatility to assess whether its historical stock price movements over the expected option term were a good indicator of expected future result and began using Company specific volatility in 2007. 28 The Company uses historical data to estimate share option exercise and employee departure behavior used in the Black-Scholes option pricing model.The expected term of the share options granted represents the period in time that share options granted are expected to be outstanding.The risk-free rate for the period within the contractual term of the share option is based on the U.S. Treasury yield curve in effect at the time of grant. FORWARD-LOOKING STATEMENTS Certain statements contained in this report are considered "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995.These statements may be identified by the use of forward-looking words or phrases such as "anticipate," "believe," "could," "expect," "intend," "may," "planned," "potential," "should," "will," "would" or the negative of those terms or other words of similar meaning. Such forward-looking statements are inherently subject to known and unknown risks and uncertainties.The Company's actual results and future developments could differ materially from the results or developments expressed in, or implied by, these forward-looking statements.Factors that may cause actual results to differ materially from those contemplated by such forward-looking statements include, but are not limited to, the following:the risk that the charges and expenses the Company expects relating to the Recall may increase based on the amount of inventory of affected products at retailers, the amount of affected products that may be returned by consumers and the cost of providing replacement products to consumers and retailers; the outcome of the class action lawsuits that have been filed against the Company related to the Recall and the possibility of potential new claims or litigation; the Company may not be able to manufacture, source and ship new and continuing products on a timely basis; the Company is dependent upon timely shipping of product and unloading of product through West Coast ports as well as timely rail/truck delivery to the Company's warehouse and/or customers' warehouses; increases in the cost of raw materials used to manufacture the Company’s products and increases in freight costs could increase the Company’s cost of sales and reduce the Company’s gross margins;currency exchange rate fluctuations, particularly in the Chinese Renminbi or the Hong Kong dollar, could increase the Company’s expenses; customers and consumers may not accept the Company's products at prices sufficient for the Company to profitably recover development, manufacturing, marketing, royalty and other costs;the inventory policies of retailers, together with increased reliance by retailers on quick response inventory management techniques, may increase the risk of underproduction of popular items, overproduction of less popular items and failure to achieve tight shipping schedules; competition in the markets for the Company's products may increase significantly; the Company is dependent upon continuing licensing arrangements with owners of popular and classic licensed properties such as Thomas & Friends, Bob the Builder, Winnie the Pooh, John Deere, Nickelodeon and Sesame Street,vehicle manufacturers, agricultural equipment manufacturers and other licensors; the Company may experience unanticipated negative results of litigation; the Company relies upon a limited number of independently owned factories located in China to manufacture a significant portion of its vehicle replicas and certain other products; the Company is dependent upon the continuing willingness of leading retailers to purchase and provide shelf space for the Company's products; and general economic conditions in the Company's markets.Such uncertainties and other risks that may affect the Company’s performance are discussed further in Part I, Item 1A, “Risk Factors,” in the Company’s Form 10-K for the year ended December 31, 2006 and Part II, Item 1A, “Risk Factors,” below in this report.The Company undertakes no obligation to make any revisions to the forward-looking statements contained in this report or to update them to reflect events or circumstances occurring after the date of this report. 29 Item 3. Quantitative and Qualitative Disclosures about Market Risk The Company's exposure to market risk is limited to interest rate risk associated with the Company’s credit facility and foreign currency exchange rate risk associated with the Company’s foreign operations. The Company repaid the term loan under its credit facility during the first quarter of 2007, and had no borrowings outstanding under its revolving line of credit as of June 30, 2007.To the extent that the Company has future borrowings under its revolving line of credit, the Company will be subject to interest rate risk with respect to such borrowings. The Company's net sales are primarily denominated in U.S. dollars, with approximately 20.0% of the Company's net sales during the six months ended June30, 2007, denominated in British pounds sterling, Australian dollars, Euros or Canadian dollars.The Company'spurchases of finished goods from Chinese manufacturers are denominated in Hong Kong dollars.The Hong Kong dollar is currently pegged to the U.S. dollar. If the Hong Kong dollar ceased to be pegged to the U.S. dollar, a material increase in the value of the Hong Kong dollar relative to the U.S. dollar would increase our expenses, and therefore, could adversely affect our profitability.During July 2005, China revalued the Chinese Renminbi, abandoning the former method of pegging the Chinese Renminbi to the U.S. dollar.As expenses for the Company's Chinese manufacturers are primarily denominated in Chinese Renminbi, a material increase in the value of the Chinese Renminbi relative to the U.S. dollar would increase the Company's expenses and therefore could adversely affect the Company's profitability.
